UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July , 2014 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date July 23, 2014 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Honesti Basyir (Signature) Honesti Basyir Chief of Financial Officer Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its subsidiaries Consolidated financial statements as of June 30, 2014 and for the six months period then ended (unaudited) These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 3 0 , 2014 AND FOR SIX MONTHS PERIOD THEN ENDED (UNAUDITED) TABLE OF CONTENTS Page Consolidated Statement of Financial Position 1-3 Consolidated Statement of Comprehensive Income 4 Consolidated Statement of Changes in Equity 5-6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements 8-1 21 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION As of June 3 0 , 2014 (unaudited) and December 31, 2013 (audited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Content Notes June 30, 201 4 December 31, ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u,4, 37,44 16,828 14,69 6 Other current financial assets 2c,2d,2e,2u, 3,5,37,44 707 6, Trade receivables - net of provision for impairment of receivables 2g,2u,6,29,44 Related parties 2c,37 1,054 900 Third parties 6,594 5, Other receivables - net of provision for impairment of receivables 2g,2u,44 320 3 95 Inventories - net of provision for obsolescence 2h,7,17,21 1,043 5 09 Advances and prepaid expenses 2c,2i, 2t, 3,969 3,9
